Citation Nr: 1030998	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In May 2010, the Veteran provided testimony at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that a rating in excess of 50 percent is 
warranted for PTSD.  At his May 2010 hearing, he testified that 
he was not able to work due to symptoms associated with PTSD, 
including chronic depression, thoughts of suicide, paranoia, and 
disorganized thoughts.  The Veteran also indicated that he had no 
social relationships aside from his sister.  The Veteran is 
entitled to a new VA examination when there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The 
Veteran's most recent VA psychiatric examination was conducted 
four years ago, in September 2006, and the evidence indicates 
that his disability has worsened in severity.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to 
provide an opinion that his disability has worsened).  Therefore, 
upon remand, the Veteran should be provided a VA examination to 
determine the current severity of his PTSD, including the impact 
of the condition on his employment.  

Further evidentiary development is also required to obtain 
records of treatment reported by the Veteran and not currently 
associated with the claims folder.  During the May 2010 hearing, 
the Veteran testified that he was enrolled in VA's vocational 
rehabilitation program and such records would support his 
contention that he was unemployable due to PTSD.  The procurement 
of potentially pertinent VA medical records referenced by the 
veteran is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, the Veteran stated that he had received recent 
treatment for PTSD as a participant in the Massachusetts 
Department of Veterans' Services Statewide Advocacy for Veterans' 
Empowerment (SAVE) program.  These records are also not 
associated with the claims folder and should be obtained upon 
remand. 

The Veteran also testified in May 2010 that he was in receipt of 
benefits from the Social Security Administration (SSA).  The 
claims file does not reflect that any attempt has been made to 
obtain medical records from the SSA.  Efforts to obtain medical 
documentation from SSA are required, pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998).  

Finally, the Court has recently held that a request for a TDIU, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather part 
of the adjudication of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.

The Veteran has alleged that he is unemployable due to service-
connected PTSD.  While the Court has determined that a claim for 
TDIU is part of the Veteran's claim for an increased rating 
currently on appeal, the RO has not explicitly adjudicated the 
entitlement to TDIU.  The Veteran would therefore be prejudiced 
if the Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and ask that he 
provide a medical release form to allow for 
the procurement of records from the SAVE 
program and any previously unidentified 
health care providers who have treated his 
PTSD. 

2.  After securing any necessary release 
forms, request records of treatment from the 
Massachusetts Department of Veterans' 
Services SAVE program and any other medical 
records identified by the Veteran which are 
not currently associated with the claims 
file.  All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such records 
has negative results, documentation to that 
effect should be included in the claims 
file.

3.  Obtain records related to the Veteran's 
benefits from the SSA.

4.  Obtain the Veteran's VA Vocational 
Rehabilitation file and associate it with 
the record.  

5.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his psychiatric 
disability.  The claims folder must be made 
available to the examiner.  The examination 
report should reflect that the claims folder 
was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide an 
opinion concerning the current degree of 
social and occupational impairment due to 
his psychiatric disability.  In addition, 
the examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the score 
assigned.

6.  If the benefits sought on appeal, 
including entitlement to TDIU, are not 
fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

